Citation Nr: 1243033	
Decision Date: 12/17/12    Archive Date: 12/27/12

DOCKET NO.  11-13 094	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Whether clear and unmistakable error (CUE) exists in the December 1978 rating decision, which denied service connection for hearing loss. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Haddock, Associate Counsel

INTRODUCTION

The Veteran served on active duty from March 1978 to May 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  The Veteran requested a Travel Board hearing, which was held before the undersigned Veterans Law Judge in January 2012.  A transcript of that hearing is of record.  

The Board notes that the RO characterized the issue as one of new and material evidence.  However, upon review of the record, the Board finds that the issue is more appropriately characterized as whether CUE exists in the December 1978 rating decision.  The Board has broadened its consideration accordingly.


FINDINGS OF FACT

1.  A December 1978 rating decision denied the Veteran's claim of service connection for bilateral hearing loss.  The Veteran did not appeal this decision and it became final. 

2.  The December 1978 rating decision did not properly apply governing law, and such failure was outcome determinative.  

3.  The statutory presumption that the Veteran was sound upon entrance into active service is not shown to be rebutted by clear and unmistakable evidence.  


CONCLUSION OF LAW

The December 1978 rating decision which denied the Veteran service connection for hearing loss involved clear and unmistakable error and requires revision; service connection for left ear hearing loss on the basis that such was incurred in, or caused by, active service is warranted.  38 U.S.C.A. §§ 5109A, 7105 (West 2002); 38 C.F.R. § 3.105 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

Upon receipt and prior to consideration of most applications for VA benefits, VA is tasked with satisfying certain procedural requirements outlined in the Veterans Claims Assistance Act of 2000 (VCAA) and its implementing regulations.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  However, the notice and assistance requirements of the VCAA are not applicable to CUE issues.  Livesay v. Principi, 15 Vet App 165, 178 (2001); Smith v. Gober, 14 Vet. App. 227, 231-32 (2000).

II.  Analysis

On December 1977 examination prior to entrance into service, the Veteran denied any hearing loss and ear, nose, and throat problems; however, on a December 1977 Screening Physical Examination for Army Recruitment (SPEAR) worksheet, the Veteran reported "yes" when asked if he had ever had a loss of hearing in either ear.  On clinical evaluation, his ears and drums were found to be normal.  Audiometry revealed puretone thresholds, in decibels, were: 




HERTZ



500
1000
2000
3000
4000
RIGHT
10
0
0
Not Tested
0
LEFT
0
0
0
Not Tested
0

An April 1978 STR, showed that the Veteran complained of trouble hearing and reported that he had a congenital disorder that caused decreased hearing in his left ear.  The Veteran was referred to an ear, nose, and throat specialist (ENT) for an audiometry examination.  On audiometry, puretone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
5
Not Tested
5
LEFT
65
70
70
Not Tested
75

The ENT did not note a finding of any congenital disorder that caused the Veteran's left ear hearing loss.  Additionally, the ENT noted that the Veteran was fit for duty, with an H-2 profile.  An April 1978 physical profile record shows that the Veteran was diagnosed with sensorineural hearing loss of his left ear.  [Hearing loss was not found, at any time, in the Veteran's right ear.]  The Veteran was noted to be "deaf" in his left ear and as such should not be exposed to high intensity noise or weapons firing without the use of ear protection.  He was ordered to have an annual hearing test and because of his high risk of sustaining a noise induced hearing loss, careful consideration was instructed to be taken when assigning his military occupational specialty (MOS).  Following this evaluation, the Veteran was separated from active service in May 1978.

With the above evidence of record, the RO, in December 1978, denied the Veteran's claim for service connection for hearing loss.  The rating determination reads: "Veteran's hearing loss clearly preexisted service and was not aggravated by service."  The Veteran did not appeal the December 1978 rating decision and it became final.  Accordingly, the decision may now be collaterally attacked and ultimately revised only on the basis of CUE.  

An unappealed rating decision is final, and may not be revised based on the evidence of record at the time of decision unless it is shown that the decision involved CUE.  38 U.S.C.A. § 7105.  Where CUE is found in a prior RO decision, the prior decision will be reversed or revised.  For the purpose of authorizing benefits, reversal or revision of the prior decision on the grounds of CUE has the same effect as if the correct decision had been made on the date of the prior decision.  38 U.S.C.A. § 5109A; 38 C.F.R. § 3.105(a). 

CUE is a very specific and rare kind of error; it is the kind of error, of fact or law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  To find CUE, the correct facts, as they were known at the time, must not have been before the adjudicator (a simple disagreement as to how the facts were weighed or evaluated will not suffice) or the law in effect at that time was incorrectly applied; the error must be undebatable and of a sort which, had it not been made, would have manifestly changed the outcome at the time it was made; and the determination of CUE must be based on the record and law that existed at the time of the prior adjudication.  Allegations that previous adjudications have improperly weighed and evaluated the evidence can never rise to the stringent definition of CUE.  See 38 U.S.C.A. § 5109A; 38 C.F.R. § 3.105(a); Pierce v. Principi, 240 F.3d 1348 (Fed. Cir. 2001); Damrel v. Brown, 6 Vet. App. 242 (1994); Fugo v. Brown, 6 Vet. App. 40 (1993). 

In the December 1978 rating decision the RO denied service connection for hearing loss on the bases that a hearing loss disability (a) clearly and unmistakably preexisted the Veteran's service, and (b) was not aggravated thereby.  

Under 38 U.S.C.A. § 311 (now renumbered as 38 U.S.C.A. § 1111 ) a Veteran was considered to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such. 

The Federal Circuit clarified in Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004), that the presumption of soundness under 38 U.S.C.A. § 1111 is rebutted only if there is both (1) clear and unmistakable evidence that the claimed condition existed prior to service and (2) clear and unmistakable evidence that any pre-existing conditions were not aggravated by service. 

The Court, has held, in essence, that the Federal Circuit's interpretation of 38 U.S.C.A. § 1111 had retroactive effect, and that the failure to consider both prongs of the § 1111 requirement for rebutting the presumption of soundness could serve as the basis for CUE.  See Rivers v. Roadway Express, 511 U.S. 298, 311, 312 (1994)

In the instant case, while a hearing loss was reported on the Veteran's December 1977 SPEAR worksheet, and an April 1978 STR notes the Veteran's report of a congenital condition causing hearing loss, there was no hearing loss disability diagnosed on service entrance.  In fact, on audiometry the Veteran's hearing acuity was nearly perfect and his ears and drums were found to be clinically normal.  Consequently, the Veteran is presumed to have been sound upon entry into active service, and the analysis proceeds to the question of whether that presumption was rebutted (as the December 1978 rating decision implies).

At the time of the RO's decision in 1978 there is no explicit opinion in support of a finding that the Veteran's left ear hearing loss preexisted his active service, or that it was clearly and unmistakably not aggravated by such service.  The Veteran was not afforded a VA examination to determine the nature and etiology of his left ear hearing loss disability.  The evidence of record showed that the Veteran entered service with no hearing loss disability, in either ear.  In service he reported problems hearing his drill sergeant and on audiometry he was found to be nearly deaf in his left ear.  He was placed on a permanent physical profile and subsequently discharged from active service.  

In light of the foregoing, the Board finds that there was absolutely no clinical evidence at the time of the December 1978 rating decision that supported a finding that the Veteran's left ear hearing loss preexisted his service.  Moreover, the December 1977 SPEAR worksheet with the Veteran's report of hearing loss cannot, standing alone, as here, be used to show otherwise.   In fact, such evidence, in light of the audiometry conducted at entrance showing the Veteran had near perfect hearing, cannot even be considered. 38 C.F.R. § 3.304(b)(3).   Furthermore, although the December 1978 rating decision found that hearing loss was not aggravated by active service, the April 1978 audiometry exam showing the Veteran was nearly deaf in his left ear certainly contradicts that finding, as his hearing was normal at entrance.  Given the audiometry reported at entrance; there was simply no way that a reasonable person could have found clear and unmistakable evidence that left ear hearing loss preexisted service and was not aggravated by service.  

Based on the foregoing the Board concludes that the December 1978 rating decision which denied the Veteran service connection for hearing loss did not properly apply the standard of proof required to rebut the statutory presumption that the Veteran was sound upon entrance into active service.  Therefore, the Board finds that the December 1978 denial of hearing loss was clearly erroneous, as to left ear hearing loss.  Accordingly, revision of that decision based on CUE is necessary and entitlement to service connection for left ear hearing loss is warranted.  


ORDER

The appeal to establish CUE in the December 1978 rating decision which denied the Veteran service connection for hearing loss is granted; service connection for left ear hearing loss is granted.  


____________________________________________
M.W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


